DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0046352 hereinafter Johnson) in view of Gullicksen (US 2018/0059901 hereinafter Gullicksen).
Referring to claim 1, Johnson discloses a system for converting a two-dimensional positional input (A user may move the two-dimensional screen space position of the virtual cursor by providing two-dimensional inputs, such as via a mouse, trackball, trackpad, or other two-dimensional input device.; Para. 0017) into a three- dimensional position for visualizing augmented reality (the present disclosure is directed to an approach for moving a virtual cursor (cursor as in 2D mentioned above) through three-dimensional space, where a depth of the virtual cursor is calculated in part based on simulated attractive forces exerted by objects in the user's environment.; Para. 0014 and 0052, Fig. 4D…and,  an augmented-reality experience in which the near-eye display 802; Para. 0075), the system comprising:
a wearable headset (Head mounted display devices (HMDs) can be used to provide augmented reality (AR) experiences and/or virtual reality (VR) experiences by presenting virtual imagery to a user via a near-eye display.; Para. 0001):
one or more non-transitory computer readable storage mediums having program instructions embodied therewith (Storage machine 904 may include volatile, nonvolatile, dynamic, static, read/write, read-only, random-access, sequential-access, location-addressable, file-addressable, and/or content-addressable devices.; Para. 0096); and
one or more processors configured to execute the program instructions (The logic machine may include one or more processors configured to execute software instructions; Para. 0094) to cause the system to:
determine a three-dimensional position within an augmented reality environment that includes one or more virtual objects and one or more real- world objects (At 306, method 300 includes moving the virtual cursor from the first screen-space position to a second screen-space position that occludes a world-space position of a second virtual object from the user perspective, where the virtual cursor is assigned a second three-dimensional world-space position based on the second screen-space position and the world-space position of the second object; Paras. 0038 and 104);
determine a two-dimensional position on a cursor screen which is associated with input to an input device (A user may move the two-dimensional screen space position of the virtual cursor by providing two-dimensional inputs, such as via a mouse, trackball, trackpad, or other two-dimensional input device.; Paras. 0017 and 0037);
determine an updated three-dimensional position (3D position 413; Fig. 4D) within the augmented reality environment (the cursor 406 at position 413 from near-eye display 409 to 2nd object 404 at 2nd 3D position 413 as updated three-dimensional position; Para. 0052); and
display a virtual object (object 404; Fig. 4D) at the updated three-dimensional position (3D position 413; Fig. 4D) within the augmented reality environment to a user via the wearable headset (near-eye display 409; Fig. 4D) (As shown, the virtual cursor is currently being presented at the second screen-space position 411, and is occupying the second three-dimensional world-space position 413 with object 404; Para. 0052, Fig. 4D).
However, Johnson does not specifically disclose determine a one-dimensional position on a cursor plane or a mesh associated with one of the virtual objects or real-world objects;
identify an intersection of the determined one-dimensional position within the augmented reality environment where an axis orthogonal to the determined two-dimensional position on the cursor screen intersects the cursor plane or the mesh associated with one of the virtual objects or real- world objects;
In an analogous art, Gullicksen discloses determine a one-dimensional position on a cursor plane or a mesh associated with one of the virtual objects or real-world objects (In one-dimensional mode, the D-pad may define a distance along the virtual ray 130 to the holographic cursor 1220.; Para. 0116.);
identify an intersection  (Arrows 1240 intersects virtual ray 130; Fig. 12) of the determined one-dimensional position (virtual ray 130 is one-dimensional; Fig. 12) within the augmented reality environment where an axis orthogonal to the determined two-dimensional (intersection between arrows 1240 and virtual ray 130 creates an axis orthogonal or right angle, thus the axis orthogonal or the right angle is a two-dimensional position with cursor 1220; Para. 0116, Fig. 12) position on the cursor screen intersects the cursor plane or the mesh associated with one of the virtual objects or real- world objects (holograms 1210 having square objects; Fig. 12) (intersection between arrows 1240 and virtual ray 130 creates an axis orthogonal or right angle, thus the axis orthogonal or the right angle is a two-dimensional position with cursor 1220; Para. 0116, Fig. 12);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Gullicksen to the system of Johnson in order to provide a method  to ensure that control locations can be placed with great flexibility with user convenience in mind and without having necessary relationship to physical location of the objects being controlled.
Referring to claim 2, Johnson discloses wherein the program instructions further cause
the system to: determine a head pose of the wearable headset (For example, head pose and/or movement data may be determined based on sensor information from any combination of sensors mounted on the wearer and/or external to the wearer including, but not limited to, any number of gyroscopes, accelerometers, inertial measurement units, GPS devices, barometers, magnetometers, cameras (e.g., visible light cameras, infrared light cameras, time-of-flight depth cameras, structured light depth cameras, etc.), communication devices (e.g., WIFI antennas/interfaces), etc.; Para. 87).
Referring to claim 3, Johnson discloses wherein the system further comprises the input device, and wherein the input device is a two-dimensional writable panel (A user may move the two-dimensional screen space position of the virtual cursor by providing two-dimensional inputs, such as via a mouse, trackball, trackpad, or other two-dimensional input device.; Para. 0017).
Referring to claim 4, Johnson discloses wherein the two-dimensional writable panel is at least one of a tablet, smartphone, or pen display (Also shown in FIG. 1 is a virtual cursor 114. Virtual cursor 114 may be generated by virtual reality computing device 102 and presented at a particular screen-space position via near-eye display 106.; Para. 0022…. and… The virtual-reality computing system 800 of Fig. 8 may take any other suitable form in which a transparent, semi-transparent, and/or non-transparent display is supported in front of a viewer's eye(s). Further, implementations described herein may be used with any other suitable computing device, including but not limited to wearable computing devices, mobile computing devices, laptop computers, desktop computers, smart phones, tablet computers, etc.; Para. 0078, Fig. 8).
Referring to claim 7, Johnson discloses wherein at least one of the cursor plane or the mesh is fixed at the updated three-dimensional position  (the virtual cursor is currently being presented at the second screen-space position 411, and is occupying the second three-dimensional world-space position 413. Thus, the virtual cursor plane is fixed at the second three-dimensional world-space position 413; Para. 0052, Fig. 4D). 
Referring to claim 10, Johnson discloses wherein the program instructions further cause the system to: determine a head movement compensation based on a change in at least one of an orientation and a position from a previous head pose and a current head pose (Examples of gaze parameters measured by one or more gaze sensors that may be used by the on-board computer 804 to determine an eye gaze sample may include an eye gaze direction, head orientation, eye gaze velocity, eye gaze acceleration, change in angle of eye gaze direction, and/or any other suitable tracking information.; Para. 0082).
Referring to claim 11, Johnson discloses wherein the determined head movement compensation is a two-dimensional offset (Examples of gaze parameters measured by one or more gaze sensors that may be used by the on-board computer 804 to determine an eye gaze sample may include an eye gaze direction, head orientation, eye gaze velocity, eye gaze acceleration, change in angle of eye gaze direction, and/or any other suitable tracking information. In some implementations, eye gaze tracking may be recorded independently for both eyes.; Para. 0082… and rotation from left object 402 to right object 413 is a 2D space, see Fig. 4D).
Referring to claim 18, Johnson as modified by Gullicksen discloses wherein the intersection represents a ray cast orthogonal (Gullicksen- intersection between arrows 1240 and virtual ray 130 creates an axis orthogonal or right angle from the arm position; Para. 0116, Fig. 12), and furthermore, Johnson discloses from a head pose origin associated with a position and a rotation (Johnson- the cursor 406 at position 413 from near-eye display 409 rotates to 2nd object 404 at 2nd 3D position; Para. 0052, Fig. 4D).
Referring to claim 19, Johnson as modified by Gullicksen discloses wherein the intersection is with respect to the cursor plane or the mesh (Gullicksen- intersection between arrows 1240 and virtual ray 130 creates an axis orthogonal or right angle on a plane 1210; Para. 0116, Fig. 12).
Referring to claim 20, Johnson discloses wherein the cursor plane is configured to be moved by the user (the cursor 406 at position 413 from near-eye display 409 rotates to 2nd object 404 at 2nd 3D position; Para. 0052, Fig. 4D).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0046352 hereinafter Johnson) in view of Gullicksen (US 2018/0059901 hereinafter Gullicksen), and Beoughter et al. (US 2016/0132046 hereinafter Beoughter).
Referring to claim 5, Johnson in view of Gullicksen as applied above does not specifically disclose wherein the two-dimensional writable panel comprises a Bluetooth radio module, Electromagnetic (EM) antenna and EM transmitter, wherein the two-dimensional writable panel communicates to the wearable display device by Bluetooth and wherein the two-dimensional writable panel communicates with a contactor by at least one of Bluetooth or Electromagnetic wave.
In an analogous art, Beoughter discloses wherein the two-dimensional writable panel (tablet 112c; Fig. 9B) comprises a Bluetooth radio module, Electromagnetic (EM) antenna and EM transmitter, wherein the two-dimensional writable panel (tablet 112c; Fig. 9B) communicates to the wearable display device (wearable device 112f; Fig. 9B) by Bluetooth  (Bluetooth device, or any other wireless access point via process control network 100.; Paras. 0153 and 0162, Fig. 9B) and wherein the two-dimensional writable panel (tablet 112c; Fig. 9B) communicates with a contactor (stylus; Para. 0153, Fig. 9B) by at least one of Bluetooth or Electromagnetic wave (The input interface 3310 may accept input via detection of electromagnetic fields, signals, or properties (e.g., a resistive or capacitive touchscreen). Still further, the input interface 3310 may accept input from a Bluetooth-enabled device (e.g., the UI device 3344) coupled to the network interface 3308; Para. 0314.  Thus, the tablet 112c is a touchscreen device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Beoughter to the system of Johnson in view of Gullicksen in order to allow the plurality of UI devices communicate to one another efficiently.
Referring to claim 6, Johnson as modified by Beoughter discloses wherein the contactor is at least one of a stylus, pen or electronic pen (Beoughter- stylus for tablet 112c; Para. 0153, Fig. 9B).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0046352 hereinafter Johnson) in view of Gullicksen (US 2018/0059901 hereinafter Gullicksen), and Dorta et al. (US 10,290,155 hereinafter).
Referring to claim 8, Johnson in view of Gullicksen as applied above does not specifically disclose wherein the instructions further cause the system to display annotations at the updated three-dimensional position based on user interactions with the input device.
In an analogous art, Dorta discloses wherein the instructions further cause the system to display annotations at the updated three-dimensional position based on user interactions with the input device (drawing 700 as an annotation onto 3D virtual environment; Col. 8 lines 43-59, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Dorta to the system of Johnson in view of Gullicksen in order to enable simple and efficient interactions within a three-dimensional virtual environment, while providing visual cues to the user in order to facilitate the positioning of the planar reference frame within the virtual environment.
Referring to claim 9, Johnson as modified by Dorta discloses wherein the user draws on at least one of the cursor plane or the mesh (Dorta- drawing 700 as an annotation onto 3D virtual environment; Col. 8 lines 43-59, Fig. 7….and use of a pointer or cursor which allows the user to indicate where in the 3D virtual environment a certain interaction is to take place. The cursor is typically controlled by a computer mouse which is moved on a planar surface. Unfortunately, this configuration only allows the cursor to be moved in a static two-dimensional workplane which is generally coplanar with the screen of a display unit.; Col. 1 lines 47-58 and Col. 5 lines 11-21).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0046352 hereinafter Johnson) in view of Gullicksen (US 2018/0059901 hereinafter Gullicksen), and Benko et al. (US 2013/0257777 hereinafter Benko).
Referring to claim 12, Johnson in view of Gullicksen as applied above does not specifically wherein the program instructions further cause the system to receive a range status associated with contact with the input device.
In an analogous art, Benko discloses wherein the program instructions further cause the system to receive a range status associated with contact with the input device (computing device 930; Fig. 9) (uses sensors of the pen to detect a user initiated motion of the sensor pen that occurs with the pen coming into proximity range (or in contact with the screen) in an orientation approximately perpendicular relative to the computing device. For example, in one embodiment, bringing the pen close to the screen with the pen in this perpendicular pose will initiate opening or expansion of vertical software menu or the like, while motions moving away from the computing device or display (i.e., motion beyond the proximity sensing range) may initiate closing or contraction of the vertical software menu or the like.; Para. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Benko to the system of Johnson in view of Gullicksen in order to enable alerting a user about a forgotten sensor pen and sensing whether the user is touching the display with a hand to make fine-grained distinction among touch gestures and to support palm rejection techniques for eliminating or avoiding unintentional touch inputs.
Referring to claim 13, Johnson as modified by Benko wherein the range state indicates whether a contactor (Benko- pen 900; Fig. 9) is within a predetermined distance of the input device (Benko- computing device 930; Fig. 9) (Benko- uses sensors of the pen to detect a user initiated motion of the sensor pen that occurs with the pen coming into proximity range (or in contact with the screen) in an orientation approximately perpendicular relative to the computing device. For example, in one embodiment, bringing the pen close to the screen with the pen in this perpendicular pose will initiate opening or expansion of vertical software menu or the like, while motions moving away from the computing device or display (i.e., motion beyond the proximity sensing range) may initiate closing or contraction of the vertical software menu or the like.; Para. 0057).
Referring to claim 14, Johnson as modified by Benko discloses wherein the contactor (Benko- pen 900; Fig. 9) is operated by the user (Benko -hand 910; Fig. 9) (Para. 0153).
Referring to claim 15, Johnson as modified by Benko discloses wherein the predetermined distance indicates a distance at which input is received (Benko- uses sensors of the pen to detect a user initiated motion of the sensor pen that occurs with the pen coming into proximity range (or in contact with the screen) in an orientation approximately perpendicular relative to the computing device. For example, in one embodiment, bringing the pen close to the screen with the pen in this perpendicular pose will initiate opening or expansion of vertical software menu or the like, while motions moving away from the computing device or display (i.e., motion beyond the proximity sensing range) may initiate closing or contraction of the vertical software menu or the like.; Para. 0057).
Referring to claim 16, Johnson as modified by Benko discloses wherein based on the contactor being within the predetermined distance and not applying pressure to the input device, the system is configured to receive input (Benko- uses sensors of the pen to detect a user initiated motion of the sensor pen that occurs with the pen coming into proximity range (or in contact with the screen) in an orientation approximately perpendicular relative to the computing device.; Para. 0057).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0046352 hereinafter Johnson) in view of Gullicksen (US 2018/0059901 hereinafter Gullicksen), and Hulbert et al. (US 11,079,995 hereinafter Hulbert).
Referring to claim 17, Johnson in view of Gullicksen as applied above does not specifically wherein the program instructions further cause the system to receive a pressure status indicating a pressure associated with contact with the input device..
In an analogous art, Hulbert discloses wherein the program instructions further cause the system to receive a pressure status indicating a pressure associated with contact with the input device. (Contact intensity sensor 165 receives contact intensity information (e.g., pressure information or a proxy for pressure information) from the environment. In some embodiments, at least one contact intensity sensor is collocated with, or proximate to, a touch-sensitive surface (e.g., touch-sensitive display system 112); Col. 9 lines 45-53, Figs. 1A and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Hulbert to the system of Johnson in view of Gullicksen in order to enable the user to use the device more quickly and efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                    /NELSON M ROSARIO/Examiner, Art Unit 2624                                                      Primary Examiner, Art Unit 2624